Dissenting Opinion by
Judge Blatt :
I respectfully dissent. I can not agree with the majority’s conclusion that the nexus between the act of “patting down” a prison inmate and a ruptured disc is “so immediate, direct and natural to common experience as to obviate any need for expert medical opinion.” Kistler v. Workmen’s Compensation Appeal Board, 54 Pa. Commonwealth Ct. 334, 421 A.2d 500 (1980).
Moreover, my understanding of our Supreme Court’s opinion in Morgan v. Giant Markets, Inc., 483 Pa. 421, 397 A.2d 415 (1979) leads me to believe that lay testimony concerning pain can be evidence of an injury only where the causal connection between the accident and the disability has first been deemed obvious. And whether or not .that connection is obvious is a question of law. It seems to me, therefore, that, even where a referee would choose to believe the claimant’s testimony regarding pain experienced in the course of employment, the underlying legal question of causation remains reviewable by the Board and by this Court.
The majority opinion appears to imply that, because the referee .accepted as true the claimant’s statement that he experienced pain in the course of “pat*402ting down” a prison inmate, causation has been established. I would maintain-, however, that where, as here, the ordinary person would not view a ruptured disc as -being a normal consequence of a “pat down”, unequivocal medical evidence is needed to establish the claimant’s right to benefits.
Accordingly, I would have affirmed the Board’s denial of benefits in this case.